The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 23, 2020

                               2020COA110

No. 17CA1122, Peo in Interest of KDW — Constitutional Law —
Fourth Amendment — Searches and Seizures — Investigatory
Stops — Grounds for Stop or Investigation — Reasonable
Suspicion

     A division of the court of appeals considers whether the

district court erroneously denied K.D.W.’s motion to suppress. The

district court denied the motion to suppress on the grounds that an

investigatory stop was supported by reasonable suspicion and a

search of K.D.W.’s backpack was a search incident to lawful arrest.

However, the division concludes that the investigatory stop was not

supported by reasonable suspicion and, therefore, the evidence

found in the backpack that was seized in the course of the

investigatory stop should have been suppressed. Accordingly, the

division reverses K.D.W.’s adjudications for possession of a
handgun by a juvenile, attempt to carry a concealed weapon, and

possession of marijuana, and remands for further proceedings.

     The division also considers whether K.D.W.’s actions in the

course of the illegal stop — namely, trespass and obstruction of

peace officers— rendered the search of his pockets sufficiently

attenuated from the police misconduct. The division concludes that

the attenuation exception to the exclusionary rule applies.

Therefore, the division concludes that the motion to suppress was

properly denied as to the search of K.D.W.’s pockets and the

statements he made to the officer after his arrest, and affirms

K.D.W.’s adjudications for obstruction and trespass.
OKCOLORADO COURT OF APPEALS                                       2020COA110


Court of Appeals No. 17CA1122
Arapahoe County District Court No. 16JD174
Honorable Ben L. Leutwyler, Judge
Honorable Christina Apostoli, Magistrate


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of K.D.W.,

Juvenile-Appellant.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                     Division II
                             Opinion by JUDGE ROMÁN
                             Tow and Pawar, JJ., concur

                             Announced July 23, 2020


Philip J. Weiser, Attorney General, Gabriel Olivares, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Ryann S. Hardman, Deputy
State Public Defender, Denver, Colorado, for Juvenile-Appellant
¶1    K.D.W., a juvenile, appeals the district court’s affirmance of

 his adjudication of delinquency. We affirm in part, reverse in part,

 and remand for further proceedings consistent with this opinion.

                          I.    Background

¶2    Police officers in an unmarked vehicle were investigating a

 series of recent residential burglaries when they observed a black

 male speaking with the driver of a large, green van in a park. The

 officers followed the van as it drove away and observed a white

 vehicle following the van. The white vehicle later evaded police

 when they attempted to conduct a traffic stop.

¶3    The officers returned to the area and saw K.D.W., whom they

 believed to be the male they saw speaking with the driver of the

 green van. K.D.W. was observed with a backpack and a trash bag.

 Nearby uniformed officers were instructed to contact K.D.W., who

 was sitting on a park bench.

¶4    As one officer approached K.D.W. in her patrol vehicle, he

 began to walk away. The officer got out of the vehicle and said,

 “[H]ey, I need to talk to you.” K.D.W. stopped. The officer requested

 K.D.W. take his hand out of his pocket and put down his backpack

 and bag. K.D.W. complied. However, K.D.W. twice refused to allow


                                   1
 the officer to pat him down. By that time, another officer had

 arrived and was standing nearby.

¶5    Both officers attempted to grab K.D.W. but failed, and he fled

 the area. One officer pursued K.D.W. in her vehicle, and the other

 stayed behind with the bags. Several officers and a detective

 responded to a call for assistance in stopping K.D.W., who climbed

 over a fence and ran through a residential backyard. A detective

 observed K.D.W. in an alley, crouched down and appearing to

 change his shirt. Officers eventually stopped him in the front yard

 of another property. Once K.D.W. was detained, officers radioed

 that they “had found ammunition on his person,” so other officers

 in the area began canvassing for a firearm, as they were “worried

 that maybe a gun had been dropped . . .or thrown away in the

 area.” The officer who initially pursued K.D.W. took him into

 custody.

¶6    Once the officer that stayed near the park received word that

 K.D.W. was detained, he opened the backpack K.D.W. had left

 behind. It contained a box of .22 caliber ammunition, a Ruger .22

 semi-automatic pistol, a green baggie and a white plastic container




                                    2
  that the officer believed contained marijuana, and loose marijuana

  at the bottom of the bag.

¶7     K.D.W. was taken to the local jail, where he made

  incriminating statements about the incident to an officer relating to

  his possession of a handgun.

¶8     The People filed a delinquency petition charging K.D.W. with

  (1) possession of a handgun by a juvenile; (2) obstructing a peace

  officer; (3) attempt to carry a concealed weapon; (4) second degree

  trespass; and (5) possession of marijuana by an underage person.

¶9     After a bench trial, a magistrate adjudicated K.D.W. a

  delinquent on all counts and sentenced him to one year of

  probation. K.D.W. sought district court review of the magistrate’s

  determinations. The district court denied his petition in a written

  order and adopted the magistrate’s adjudication order.

                                 II.   Analysis

¶ 10   On appeal, K.D.W. contends that (A) the district court erred

  when it denied his motions to suppress because the police did not

  have reasonable suspicion to conduct an investigatory stop and (B)

  the evidence is insufficient to support his adjudication for

  obstructing a peace officer.


                                       3
                        A.   Motions to Suppress

¶ 11   K.D.W. contends that the district court erred by denying his

  motions to suppress because the officers did not have the requisite

  reasonable suspicion “that criminal activity has occurred, is taking

  place, or is about to take place” when they stopped K.D.W. People

  v. Revoal, 2012 CO 8, ¶ 10 (quoting People v. Padgett, 932 P.2d 810,

  814-15 (Colo. 1997)). We agree. We further conclude that, while

  the attenuation exception to the exclusionary rule applies to the

  search of K.D.W.’s pockets and the statements he made to officers

  after his arrest, it does not apply to the search of his backpack

  because the backpack was seized during the improper investigatory

  stop. Therefore, we affirm K.D.W.’s adjudications for obstruction

  and trespass, reverse his adjudications for possession of a handgun

  by a juvenile, attempt to carry a concealed weapon, and possession

  of marijuana, and remand for further proceedings.

              1.   Standard of Review and Applicable Law

¶ 12   A magistrate’s or district court’s “ruling on a suppression

  motion presents a mixed question of fact and law.” People v.

  Tomaske, 2019 CO 35, ¶ 7. We defer to the district court’s findings




                                    4
  of fact if they are supported by competent evidence in the record.
Id. We review the district court’s conclusions of law de novo. Id.

¶ 13   Under the Fourth Amendment to the United States

  Constitution, “[t]he right of the people to be secure in their persons,

  houses, papers, and effects, against unreasonable searches and

  seizures, shall not be violated.”

¶ 14   “There are three categories of encounters between police and

  citizens: (1) arrests; (2) investigatory stops; and (3) consensual

  interviews.” People v. Scheffer, 224 P.3d 279, 284 (Colo. App.

  2009). Only arrests and investigatory stops implicate the search

  and seizure protections of the Fourth Amendment and article II,

  section 7 of the Colorado Constitution. Id. As relevant here, “[a]n

  investigatory stop is an encounter in which an officer briefly stops a

  suspicious person and makes reasonable inquiries to confirm or

  dispel these suspicions, such as determining an individual’s

  identity or obtaining an explanation of a person’s behavior.” People

  v. Funez-Paiagua, 2012 CO 37, ¶ 7. The parties do not challenge

  the district court’s finding that K.D.W. was “seized” and that the

  encounter here constituted an investigatory stop.




                                      5
¶ 15   For an investigatory stop to be constitutionally valid, (1) the

  officer must have a reasonable suspicion that criminal activity has

  occurred, is taking place, or is about to take place; (2) the purpose

  of the intrusion must be reasonable; and (3) the scope and

  character of the intrusion must be reasonably related to its

  purpose. Revoal, ¶ 10. At issue in this case is whether the officer

  had reasonable suspicion to make an investigatory stop.

¶ 16   To determine whether an officer had reasonable suspicion to

  make an investigatory stop, we must consider the facts and

  circumstances known to the officer at the time of the intrusion. Id.

  at ¶ 11. This may include the officer’s own observations as well as

  information supplied by a fellow officer. People v. Threlkel, 2019 CO
18, ¶ 21. To justify an investigatory stop, an officer must be able to

  point to “specific and articulable facts which, taken together with

  rational inferences from those facts, reasonably warrant that

  intrusion.” Revoal, ¶ 11 (quoting Terry v. Ohio, 392 U.S. 1, 21

  (1968)). Whether reasonable suspicion exists is based on an

  objective (not subjective) standard and depends on the totality of

  the circumstances. People v. Reyes-Valenzuela, 2017 CO 31, ¶ 12.




                                    6
¶ 17   Evidence of a crime that is derived from evidence discovered

  through illegal police activity may be suppressed under the fruit-of-

  the-poisonous-tree doctrine. Wong Sun v. United States, 371 U.S.
471, 485 (1963); Perez v. People, 231 P.3d 957, 962 (Colo. 2010).

  Absent narrow exceptions not applicable here, if evidence was

  obtained as a direct result of an illegal search or seizure, it must be

  suppressed. See People v. Rodriguez, 945 P.2d 1351, 1363 (Colo.

  1997). Whether evidence was obtained as a direct result of an

  illegal search or seizure depends on whether the evidence was

  obtained by exploiting the illegality or instead by “means sufficiently

  distinguishable to be purged of the primary taint” of the illegality.
Id. at 1363-64 (quoting Wong Sun, 371 U.S. at 488).

¶ 18   “If a trial court erroneously admits evidence in violation of the

  Fourth Amendment and the exclusionary rule, we must reverse

  unless the error was harmless beyond a reasonable doubt.” People

  v. Dyer, 2019 COA 161, ¶ 17. This standard requires the People to

  prove the error does not require reversal. Id.

                          2.    Additional Facts

¶ 19   Before trial, K.D.W. filed a “Motion to Suppress Evidence,

  Observations and Statements Stemming from the Illegal and


                                     7
  Unsupported Search of [K.D.W.]’s Pockets and Backpack” and a

  “Motion to Suppress Evidence, Observations, and Statements from

  the Unsupported and Illegal Arrest of [K.D.W.].”

¶ 20   At the motions hearing, the police officers and detectives

  involved with the investigation, attempted stop, and pursuit of

  K.D.W. testified. As relevant here, the court issued the following

  findings of fact:

           Officers were investigating a recent string of local,

             residential, daytime burglaries.

           The morning of the events at issue, officers saw a black

             male talking to the driver of a green van at a park known

             known for “gangs, assaults, drug activity, and weapons.”

           Officers observed the van pull out of the parking lot, and,

             as they were following the van, they noticed a white car

             that also appeared to be following the van.

           The white car then eluded police after an attempted

             traffic stop.

           Because the officers were concerned about potential

             connections between the vehicles and what they saw at

             the park, they returned to the park.

                                    8
 Officers saw K.D.W. at the park and believed he was the

  same male that they had seen speaking with the driver of

  the van based on his clothing.

 Although there was a discrepancy in the specific

  descriptions of the clothing, the descriptions in general

  were similar.

 The officers observed K.D.W. wearing a backpack and

  holding a trash bag.

 The officers observed that K.D.W. appeared to be school-

  age, and it was the morning of a weekday while school

  was in session.

 As the patrol vehicle approached K.D.W., officers saw

  him look at the vehicle and walk away.

 As the officer approached him, she said, “[H]ey, I need to

  talk to you.”

 When the officer stopped him, he reached toward his

  pocket.

 The officer asked him to take his hand out of his pocket

  and put down his backpack.



                          9
           When the officer asked if she could pat him down for

              safety, K.D.W. refused twice.

           K.D.W. then fled the area, leaving his backpack and bag

              behind.

           Officers observed K.D.W. trespassing through private

              residential property as he fled.

  The court found, under the totality of the circumstances, that the

  officers had reasonable suspicion to conduct a proper investigatory

  stop and, therefore, denied K.D.W.’s motions.

                        3.    Reasonable Suspicion

¶ 21   The district court acknowledged that this is a “very close call”

  as to whether the officers had reasonable suspicion that criminal

  activity had occurred or was taking place. We agree that this issue

  is close, but we disagree with the district court’s legal conclusion.

¶ 22   In our view, the officer conducting the investigatory stop did

  not have reasonable suspicion sufficient to justify seizing K.D.W. A

  comparison of two Colorado Supreme Court cases informs our

  analysis.




                                     10
¶ 23   In Revoal, the supreme court concluded that reasonable

  suspicion did not exist where the facts known to the investigating

  officer prior to the intrusion were:

             (1) it was 11:30 p.m.; (2) robberies had
             recently occurred in the area; (3) [the
             defendant] was standing on the side of a closed
             Subway, looking left to right; (4) [the
             defendant] walked to the side of an open liquor
             store, continued looking left to right, then
             walked toward the back of the liquor store,
             where it was dark; and (5) [the defendant]
             turned and walked away from [the
             investigating officer] when he observed the
             patrol vehicle.

  Revoal, ¶¶ 12-20.

¶ 24   On the other hand, in Funez-Paiagua, the court concluded

  that reasonable suspicion did exist where the facts known to the

  investigating officer prior to the stop were:

             (1) it was 1:15 a.m.; (2) criminal activity had
             recently increased in the area; (3) [the
             defendant] was standing on the private
             property of an auto body shop; (4) the shop
             was closed; (5) no other businesses in the area
             were open; (6) no other people were nearby; (7)
             the officer heard a loud crash; (8) [the
             defendant] fled; and (9) [the defendant] was
             carrying bags.

  Funez-Paiagua, ¶¶ 10-14.




                                     11
¶ 25   In this case, the only facts and circumstances known to the

  officer as she approached K.D.W. were: (1) it was the morning of a

  school day, and K.D.W. appeared school-age; (2) the police were

  investigating a recent string of local, daytime burglaries (though

  none had occurred that day); (3) K.D.W. was carrying a backpack

  and garbage bag; (4) K.D.W. somewhat matched a description of a

  black male with black and white clothing who had been speaking to

  the occupant of a van the officers deemed suspicious;1 and (5)

  K.D.W. and the van were in a park known for gangs, drugs, assault,

  and weapons.

¶ 26   Analyzing these factual findings, we agree with K.D.W. that the

  fact that there had previously been criminal activity in the area and

  his action of walking away from police officers were not, by

  themselves or in combination, sufficient to create reasonable

  suspicion. Revoal, ¶ 18; Outlaw v. People, 17 P.3d 150, 157 (Colo.

  2001). We recognize that a high-crime area can “provide one

  element of support for an investigatory stop.” People v. Archuleta,


  1 Notably, at the hearing on the motions to suppress, the officers
  described the individual at the van to be wearing “darker pants” or
  “black pants,” while K.D.W.’s pants were described as “black and
  white” by one officer and “white” by another officer.

                                    12
  980 P.2d 509, 515 (Colo. 1999). Indeed, “[f]actors which are not by

  themselves proof of illegal conduct may give a police officer

  reasonable suspicion.” People v. Rahming, 795 P.2d 1338, 1341

  (Colo. 1990); see also People v. Pacheco, 182 P.3d 1180 (Colo. 2008)

  (determining investigatory stop was proper where the officer

  suspected burglary because it was late, the location of the vehicle

  behind a business was suspicious, the business was closed, and

  the vehicle’s lights were off). But the mere description of an area as

  “high-crime” does not create reasonable suspicion of every young

  person of color in that neighborhood. See United States v. Montero-

  Camargo, 208 F.3d 1122, 1138 (9th Cir. 2000) (“The citing of an

  area as ‘high-crime’ requires careful examination by the court,

  because such a description, unless properly limited and factually

  based, can easily serve as a proxy for race or ethnicity.”); see also

  United States v. Clay, 640 F.2d 157, 159 (8th Cir. 1981) (“Police

  cannot have grounds for suspicion based solely on the race of the

  suspect.”).

¶ 27   Moreover, unlike the defendant in Funez-Paiagua, who was

  present on business property, after hours, where the police heard a

  loud crash, K.D.W. was not observed on private property or


                                    13
  associated with a burglary in progress — he was sitting in a public

  park with a bag and a backpack, and the officers were not aware of

  any crime having just occurred. While the officers testified about a

  possible connection between the white car that evaded police and

  the occupant of the van the officers believed K.D.W. spoke to, there

  was no testimony that the white car was linked to K.D.W., that the

  white car was idling in the park K.D.W. was sitting in, or that the

  white car and K.D.W. were linked to any criminal activity. In other

  words, the officers did not articulate more than an inchoate hunch

  that K.D.W. was involved in recent or ongoing criminal activity. See

  Revoal, ¶ 11 (“The officer’s ‘unarticulated hunch’ that a criminal act

  has occurred is not sufficient.” (quoting People v. Greer, 860 P.2d
528, 530 (Colo. 1993))).

¶ 28   Under these circumstances, we conclude that reasonable

  suspicion to justify seizing K.D.W. did not exist. But, because of

  K.D.W.’s subsequent actions, our analysis does not end there.

                             4.   Attenuation

¶ 29   We agree with the People that the search of K.D.W.’s pockets

  was attenuated from the illegal seizure because K.D.W.’s

  independent and willful criminal actions of trespass and


                                    14
  obstructing a peace officer broke the causal chain between the

  police officers’ misconduct and their discovery of the evidence of

  K.D.W.’s criminal conduct. The backpack, on the other hand, was

  seized during the course of the illegal investigatory stop before

  K.D.W. fled. Therefore, the seizure and search of the backpack was

  a fruit of the improper investigatory stop, and its contents must be

  suppressed.

¶ 30   “The attenuation doctrine applies in situations where ‘the

  connection between unconstitutional police conduct and the

  evidence is remote or has been interrupted by some intervening

  circumstance.’” Tomaske, ¶ 12 (quoting Utah v. Strieff, 579 U.S.

  ___, ___, 136 S. Ct. 2056, 2061 (2016)).

            When defendants have responded to Fourth
            Amendment violations with willful criminal
            acts against police officers, courts have applied
            the attenuation doctrine and held that
            evidence of the criminal act is admissible.
            “[A]n independent and willful criminal act
            against a law enforcement officer” is sufficient
            to break the causal chain between the police
            misconduct and the evidence of the new crime,
            such that the attenuation doctrine applies.
            This is so for two reasons: (1) admission of the
            contested evidence does not incentivize illegal
            searches by the police; and (2) a contrary
            approach would “effectively give the victim of



                                    15
             police misconduct carte blanche to respond
             with any means, however violent.”
Id. at ¶ 13 (citations omitted).

¶ 31   In Tomaske, police entered the defendant’s property and

  chased him into his house in violation of the Fourth Amendment.
Id. at ¶ 1. The defendant “responded by resisting and allegedly

  assaulting a police officer.” Id. The court concluded that the

  exclusionary rule did not apply because the defendant’s “decision to

  resist ‘br[oke] the causal connection between the police illegality

  and the evidence of the new crime.’” Id. at ¶ 17 (quoting People v.

  Doke, 171 P.3d 237, 240 (Colo. 2007)).

¶ 32   Here, the district court found that K.D.W. trespassed and

  obstructed a peace officer after he fled from police. The record

  supports these findings. Thus, K.D.W.’s trespass and obstruction

  gave police probable cause to arrest him. This in turn broke the

  causal chain between the unlawful investigatory stop and the later

  arrest, the search of K.D.W.’s pockets, and the statements he made

  to officers after his arrest. Accordingly, the district court properly

  denied K.D.W.’s motion to suppress as to the search of K.D.W.’s

  pockets and the statements he made to officers while he was in



                                     16
  custody. Moody v. People, 159 P.3d 611, 615 (Colo. 2007)

  (“[A]ppellate courts have the discretion to affirm decisions,

  particularly denial of suppression motions, on any basis for which

  there is a record sufficient to permit conclusions of law, even

  though they may be on grounds other than those relied upon by the

  trial court.”).

¶ 33    However, attenuation cannot justify the officers’ seizure and

  later search of K.D.W.’s backpack. Contrary to the People’s

  argument, K.D.W. did not abandon the backpack when he fled. The

  officers ordered K.D.W. to place the backpack on the ground during

  the illegal stop and maintained control over it when K.D.W. fled,

  effectively seizing it. Thus, K.D.W.’s subsequent trespass and

  obstruction did not break any “causal connection between the

  police illegality and the evidence of the new crime.” Tomaske,

  ¶¶ 17-18 (quoting Doke, 171 P.3d at 240) (“[U]nlike the scenario

  where police officers’ misconduct leads to their discovery of evidence

  of a completed crime (e.g., finding contraband), this case involves

  police misconduct that led to the commission of a new crime. The

  exclusionary rule applies to the former situation, not the latter.”).




                                    17
¶ 34   Accordingly, the evidence obtained as a result of the illegal

  seizure and later search of the backpack must be suppressed. See

  People v. Martinez, 200 P.3d 1053, 1054 (Colo. 2009) (affirming trial

  court’s grant of a motion to suppress evidence where investigatory

  stop was not supported by reasonable suspicion).

¶ 35   Further, because the People failed to present any argument

  that the admission of the evidence in K.D.W.’s backpack — the

  handgun and marijuana — was harmless beyond a reasonable

  doubt, we are required to reverse K.D.W.’s adjudication for

  possession of a handgun by a juvenile, attempt to carry a concealed

  weapon, and possession of marijuana, and remand for further

  proceedings. See Dyer, ¶ 43; see also Hagos v. People, 2012 CO 63,

  ¶ 11 (preserved constitutional errors require reversal unless they

  are harmless beyond a reasonable doubt).

                    B.   Sufficiency of the Evidence

¶ 36   Finally, K.D.W. argues that the magistrate erred in denying his

  motion for judgment of acquittal on the obstruction charge, alleging

  there was insufficient evidence to support his adjudication for

  obstructing a peace officer. We disagree.




                                   18
              1.   Standard of Review and Applicable Law

¶ 37   We review sufficiency of the evidence de novo regardless of

  whether the issue was preserved. McCoy v. People, 2019 CO 44,

  ¶ 70; People in Interest of J.R., 216 P.3d 1220, 1221 (Colo. App.

  2009) (“When reviewing the sufficiency of the evidence supporting

  an adjudication of juvenile delinquency, the standards are the same

  as those used in a criminal case.”).

¶ 38   In doing so, we must determine whether any rational trier of

  fact could accept the evidence, taken as a whole and in the light

  most favorable to the prosecution, as sufficient to support a finding

  of guilt beyond a reasonable doubt. People v. Sprouse, 983 P.2d
771, 777 (Colo. 1999). We give the prosecution the benefit of every

  reasonable inference to be drawn from the evidence, both direct and

  circumstantial. People v. Vecellio, 2012 COA 40, ¶ 12; see People v.

  Johnson, 2015 COA 54, ¶ 32. And we may not set aside a verdict

  merely because we might have drawn a different conclusion had we

  been the trier of fact. People v. Arzabala, 2012 COA 99, ¶ 13. Nor

  may we assess the credibility of witnesses or resolve conflicts,

  inconsistencies, or disputes in the evidence. See id.




                                    19
¶ 39   In determining whether sufficient evidence exists to support a

  conviction for obstructing a peace officer, we look at the totality of

  the circumstances. Dempsey v. People, 117 P.3d 800, 812 (Colo.

  2005).

¶ 40   A person commits the crime of obstructing a police officer

  when, “by using or threatening to use violence, force, physical

  interference, or an obstacle, such person knowingly obstructs,

  impairs, or hinders the enforcement of the penal law or the

  preservation of the peace by a peace officer, acting under the color

  of his or her official authority.” § 18-8-104(1)(a), C.R.S. 2019. The

  threat or use of an obstacle or physical interference “requires

  conduct of sufficient magnitude to ‘obstruct, impair or hinder’” a

  police officer. Dempsey, 117 P.3d at 810.

¶ 41   Because the obstruction statute punishes threats, as well as

  use, of physical interference and obstacles, neither “physical

  contact” nor actual physical interference is necessarily required to

  commit the crime. Id. at 811. Thus, although mere verbal

  opposition to an officer may not suffice, a combination of

  statements and acts by the defendant can form the crime of

  obstruction. Id.


                                     20
                             2.    Discussion

¶ 42    In Dempsey, the Colorado Supreme Court explained that an

  act clearly indicating an intent by the accused to prevent the officer

  from performing his or her duty amounts to obstruction. 117 P.3d

  at 811-12. The court went on to hold that the evidence in that case

  was sufficient to support a conviction for obstruction of a police

  officer where the defendant was contacted by police, refused to

  provide identification, walked away from officers, and reached into

  his pocket in a manner that appeared threatening to the officers.
Id.

¶ 43    In this case, the officers testified that K.D.W. led them on a

  four-block chase, jumped over a fence, committed trespass, and

  crouched in an alley and appeared to attempt to change his shirt.

  Based on this evidence, we conclude that the totality of the

  circumstances supports the conclusion that K.D.W.’s conduct was

  “of sufficient magnitude to ‘obstruct, impair, or hinder’” the police.
Id. at 810.

¶ 44    K.D.W. argues that the fact that he “simply ran away” is

  insufficient evidence to support his conviction, citing to footnote

  fourteen in Dempsey. While that footnote notes that “such minor


                                     21
  acts as running from a policeman or trying to shake free of his

  grasp” may not be conduct sufficient to constitute obstruction,

  K.D.W.’s conduct was not limited to running away from the police.
Id. at 811 n.14. Rather, in addition to fleeing, K.D.W. placed a

  physical obstacle between himself and the officers when he jumped

  over a fence onto private property. We therefore do not consider

  whether flight, alone, is sufficient to constitute the crime of

  obstructing a peace officer.

¶ 45   We also reject K.D.W.’s assertion that the officers were not

  “enforcing the penal law” or acting “under color of official authority”

  pursuant to section 18-8-104(1)(a) because they lacked reasonable

  suspicion to stop K.D.W. We acknowledge that Dempsey required

  the investigatory stop in that case to be lawful pursuant to section

  16-3-103(1), C.R.S. 2004. Dempsey, 117 P.3d at 812 (“Thus, the

  officer’s command must be attached to performance of an official

  function such as an investigatory stop that is justified by

  articulable basis in fact.”). However, the General Assembly has

  since modified the obstruction statute to read,

             It is not a defense to a prosecution under this
             section that the peace officer was acting in an
             illegal manner, if he or she was acting under


                                     22
             color of his or her official authority. A peace
             officer acts ‘under color of his or her official
             authority’ if, in the regular course of assigned
             duties, he or she makes a judgment in good
             faith based on surrounding facts and
             circumstances that he or she must act to
             enforce the law or preserve the peace.

  § 18-8-104(2); see Ch. 268, sec. 15, § 18-8-104(2), 2012 Colo. Sess.

  Laws 1398. “[A] law enforcement officer is ‘engaged in the

  performance of his duties’ while making in good faith an arrest or

  stop which may be later adjudged to be invalid, unless he is on a

  personal frolic or resorts to unreasonable or excessive force.”

  People v. Johnson, 677 P.2d 424, 425 (Colo. App. 1983). We discern

  nothing from the record to indicate the officers involved acted in

  bad faith, were on a “personal frolic,” or resorted to “unreasonable

  or excessive force.”

¶ 46   Because there was sufficient evidence to support K.D.W.’s

  adjudication on the obstruction charge, the magistrate did not err

  in denying the judgment of acquittal on the obstruction charge.

                             III.   Conclusion

¶ 47   The judgment is affirmed in part, reversed in part, and

  remanded for further proceedings consistent with this opinion.

       JUDGE TOW and JUDGE PAWAR concur.


                                     23